Name: Commission Regulation (EC) NoÃ 98/2009 of 2Ã February 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Aceite de La Alcarria (PDO), Radicchio di Verona (PGI), Zafferano di Sardegna (PDO), HuÃ ®tres Marennes OlÃ ©ron (PGI))
 Type: Regulation
 Subject Matter: fisheries;  consumption;  processed agricultural produce;  marketing;  agricultural structures and production;  plant product;  agri-foodstuffs
 Date Published: nan

 3.2.2009 EN Official Journal of the European Union L 33/8 COMMISSION REGULATION (EC) No 98/2009 of 2 February 2009 entering certain names in the register of protected designations of origin and protected geographical indications (Aceite de La Alcarria (PDO), Radicchio di Verona (PGI), Zafferano di Sardegna (PDO), HuÃ ®tres Marennes OlÃ ©ron (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Spains application to register the name Aceite de La Alcarria, Italys applications to register the names Radicchio di Verona and Zafferano di Sardegna, and Frances application to register the name HuÃ ®tres Marennes OlÃ ©ron have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation are hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 112, 7.5.2008, p. 39 (Aceite de La Alcarria), OJ C 114, 9.5.2008, p. 11 (Radicchio di Verona), OJ C 117, 14.5.2008, p. 39 (Zafferano di Sardegna), OJ C 118, 15.5.2008, p. 35 (HuÃ ®tres Marennes OlÃ ©ron). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.5. Oils and fats (butter, margarine, oils, etc.) SPAIN Aceite de La Alcarria (PDO) Class 1.6. Fruit, vegetables and cereals, fresh or processed ITALY Radicchio di Verona (PGI) Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom FRANCE HuÃ ®tres Marennes OlÃ ©ron (PGI) Class 1.8. Other products of Annex I to the Treaty (spices, etc.) ITALY Zafferano di Sardegna (PDO)